Title: From George Washington to Colonel Joseph Cilley, Jr., 9 March 1780
From: Washington, George
To: Cilley, Joseph Jr.


          
            Sir
            Head Quarters Morris Town 9th March 1780
          
          A General Court Martial is to be held at Springfeild on the 15th April next for the trial of Mr Isaac Tichenor Dy Commy of purchases at Coos on sundry Charges exhibited against him by Colonel Hazen, and for the trial of Jacob Bailey Esqr. Dy Qr Mr Genl at Coos on a charge of neglect of duty exhibited against him by Mr Tichenor. After going thro’ the before mentioned trials, part of the Members of the same Court are to form a Court of enquiry to enquire into the Issues of provisions made by Mr Matthew Lynes Dy Commy of Issues at Coos during the fall and Winter of 1778 and previous to Colo. Hazens arrival there in 1779. You are to appoint a Feild Officer as president of the Court and six Captains and Subs from the Brigade under your command—The remaining six are to be furnished from the 2d and 4th Regs. of Dragoons. Inclosed you will find powers for holding the Court Martial and Court of enquiry and Copies of the Charges agt Mr Tichenor and Bailey which you will be pleased to deliver to the Gentleman who may be appointed president—You have also inclosed a survey held upon the provision at Coos, which may serve to throw some light upon the matters which may be brought before the Court.
          
          The parties are furnished with the Charges and summoned to attend with their Witnesses and Vouchers. You will desire the Officers from your Brigade to be punctual in their attendance at the time The proceedings of the Court Martial and the Result of the Court of Enquiry are to be transmitted to me. I am &c.
        